Title: To James Madison from John Sevier, 26 March 1814
From: Sevier, John
To: Madison, James


        
          Sir
          Washington 26 March 1814.
        
        I have lately understood that the present superintendant of the chocktaws is about to be superceeded and some other person appointed to that Agency. I beg leave to inform the president that so well as I now recollect mr. Dinsmore was engaged in that Service about Six years during the time I was in the Executive of Tennessee. I had at various times through the nature of my public functions occasions to transact and correspond with the agent on differant kinds of business, all of which appeared to be very faithfully and uprightly conducted by that officer. I have had an opportunity of conversing frequently with officers of respectability belonging to the Army, who uniformly spoke in a respectfull manner of Mr. Dinsmore; also many of the Citizens of Tennessee who had occasions to pass through the Chocktaw Country, and frequently to call on him, spoke in like good terms. Within the last two years I have heard it asserted that he had been strenious in requiring of some travelers, pasports, and had occasioned some inconveniency to them on their Journey; but of the particular facts I have not been made acquainted, but it is to be remembered that the agent ought to be vigilent especially as there is no road perhaps on which more suspicious characters travel, or where more murders and roberies have been committed. I am informed that a certain Wingfeild King is now making application for to obtain the Agency. I deem it a duty I owe the public to state that Mr. King (as I am informed and I believe correctly) is but recently from Ireland, and of my own knowledge it cannot be long since he in any manner could become acquainted with those Indians, as it is not long since he removed out of my own Vicinity, therefore I am induced to believe his knowledge of Indian matters, must be very limitted and Superficial. Being thus acquainted and knowing the great importance of a suitable character to be appointed to Supertend the great concerns of such a numerous and extensive nation, which is laying contiguous and bordering on several of the settlements in the West, and how essential it will be, to keep those Indian Neibors in peace and friendship, I have thus taken the liberty of troubling you with the foregoing hasty made up detail. I am have the honor to be sir, with great respect & esteem Your most ob. & very Hbl, servt.
        
          John Sevier
        
       